Citation Nr: 0800025	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for psychogenic pain 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 
1979 and from March 1981 to June 1982.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an increased rating for psychogenic pain 
disorder.  

The veteran was afforded a personal hearing at the RO in 
September 2005, and in September 2006 before the undersigned 
Veterans Law Judge sitting at Cleveland, Ohio.  The 
transcripts are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected psychogenic pain disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He presented 
testimony on personal hearing on appeal in September 2006 to 
the effect that his symptoms were getting much worse, that he 
had pain in all parts of his body all the time, and sometimes 
was unable to hold things in his hands on account of his 
symptoms.  He stated that pain affected every aspect of his 
life, especially interpersonal relationships and activities 
of daily living, to the extent that he had tried to commit 
suicide three or four times.  He related that he took 
multiple pain and psychotropic medications and was seen 
regularly for his symptoms.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The Board observes 
that the veteran last had a VA examination for compensation 
and pension purposes in October 2005.  In view of such, the 
appellant will be provided an opportunity to report for a 
current VA psychiatric examination to ascertain the current 
status of the service-connected psychogenic pain disorder.

The record also indicates that the veteran receives 
continuing treatment for pain syndrome and psychiatric 
symptoms.  He testified in September 2006 that he received 
treatment for such symptoms from his private physician, Dr. 
P. Andorfer, and the VA.  The most VA records date through 
May 2006.  The Board points out that as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from June 2006 
should be requested and associated with the claims folder.  
The veteran should also be requested to provide authorization 
for release of medical records from his private physician(s).

The veteran testified in September 2005 that he was in 
receipt of Social Security disability.  However, the clinical 
evidence on which the award is based is not of record.  The 
Court has held that VA must obtain Social Security 
Administration decisions and records which may have bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, these records 
should also be requested and associated with the claims 
folder.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2007), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2007), and any other legal 
precedent are fully complied with 
and satisfied since the most recent 
duty-to-assist letter dated in June 
2004.  The appellant should be 
advised to submit any evidence he 
has in his possession in support of 
the claim.

2.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, and 
the medical documentation relied 
upon for the award of disability 
benefits.

3.  The veteran should be contacted 
and requested to identify all 
healthcare providers, including Dr. 
P. Andorfer, who have treated him 
for psychogenic pain syndrome.  He 
should be requested to complete and 
return the appropriate release 
forms so that VA can obtain any 
identified evidence.  Such records 
should be requested if not already 
of record.

4.  All VA clinical records dating 
from June 2006 should be retrieved 
and associated with the claims 
folder.

5.  Following a reasonable period 
of time for receipt of additional 
records, the veteran should be 
afforded a comprehensive VA 
psychiatric examination to 
determine the current severity of 
the service-connected psychogenic 
pain disorder.  The claims folder 
and a copy of this remand should 
be made available to the examiner 
for review prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All 
necessary tests and studies, 
including appropriate 
psychological studies (if deemed 
appropriate by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment 
attributable to service-connected 
disability.  The examiner(s) 
should clearly delineate the 
symptomatology referable to 
psychogenic pain syndrome from 
other psychiatric disability for 
which the appellant receives 
treatment.  

The examiner should provide a full 
multi-axial evaluation, to include 
the assignment of a numerical 
score on the GAF scale.  An 
explanation of the significance of 
the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner should be 
asked to address the specific 
criteria of Diagnostic Code 9422 
for psychogenic pain syndrome (to 
be provided by the RO), and 
identify those criteria exhibited 
by the veteran, to include the 
extent to which the disorder 
results in deficiencies in each of 
the following areas: work, school, 
family relations, judgment, 
thinking, and mood.  

The examiner should set forth a 
complete rationale for the 
opinions expressed in the clinical 
report.

6.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file. 

7.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

